                                       UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF WASHINGTON
MATTHEW L. THOMPSON                              PROBATION OFFICE                             BRANCH OFFICES

                                                                                              FEDERAL BUILDING
   CHIEF PROBATION OFFICER
           Thomas S. Foley
                                                    May 9, 2019                             25 S. 3rd Street, Room 326
       United States Courthouse                                                                   PO BOX 1791
     920 W Riverside, Room 540                                                              YAKIMA, WA 98907-1791
            PO BOX 306                                           FILED IN THE           (509) 574-5535 / fax (509) 574-5539
    SPOKANE, WA 99210-0306                                   U.S. DISTRICT COURT
 (509) 742-6300 / fax (509) 742-6339                   EASTERN DISTRICT OF WASHINGTON         FEDERAL BUILDING
                                                                                             825 Jadwin Ave, Suite 170
                                                                                           RICHLAND, WA 99352-0446
REPLY TO    Spokane                                     May 10, 2019                    (509) 943-8130 / fax (509) 943-8139

                                                            SEAN F. MCAVOY, CLERK




       Honorable Rosanna Malouf Peterson
       United States District Judge
       Thomas S. Foley U.S. Courthouse
       P.O. Box 1493
       Spokane, WA 99210
                                                    RE: HARRIS, Derrick Emmit
                                                    Docket No.: 2:18CR00212-RMP-2
                                                    Charge: Count 3: 21 U.S.C. § 841(a)(1),
                                                             (b)(1)(C) – Distribution of a Mixture
                                                             Or Substance Containing Fentanyl
                                                    Request to Modify Condition of Pretrial
                                                    Release Supervision

       Dear Judge Peterson:

       On November 14, 2018, Mr. Harris appeared before the Honorable John T. Rodgers, U.S.
       Magistrate Judge, for an initial appearance. The Court detained Mr. Harris pending a
       detention hearing.

       On November 19, 2018, Mr. Harris appeared before the Honorable Mary K. Dimke, U.S.
       Magistrate Judge, for a detention hearing. The Court released Mr. Harris under conditions
       of pretrial release supervision at that time. As a part of pretrial release supervision, the
       Court ordered Mr. Harris to be subjected to home detention with the use of location
       monitoring equipment.

       On January 2, 2019, Mr. Harris appeared before the Honorable John T. Rodgers, U.S.
       Magistrate Judge, after a petition requesting a summons had been submitted alleging two
       violations of drug use (marijuana and oxycodone). Mr. Harris stipulated to the violations,
       and the Court continued Mr. Harris under conditions of pretrial release supervision.
RE: HARRIS, Derrick Emmit
May 9, 2019
Page 2



On April 18, 2019, Mr. Harris appeared before Your Honor and entered a guilty plea in the
instant federal matter. Sentencing is scheduled for July 16, 2019.

The purpose of this letter is to request a modification of pretrial release supervision.

According to the release order dated November 19, 2018, special conditions #7 and #8
(ECF No. 18) require Mr. Harris to be subjected to global position system (GPS)
monitoring and home detention. Mr. Harris has been subjected to GPS monitoring and
home detention throughout his time under pretrial release supervision. He has complied
with his conditions of GPS monitoring and home detention.

Aside from allegations of drug use at the beginning of pretrial release supervision, Mr.
Harris has been in full compliance with the conditions imposed by the Court. He is
currently residing with his family in Spokane, Washington, and attending substance abuse
treatment through a local methadone program.

The undersigned officer contacted the assistant U.S. attorney and defense counsel. Neither
party objects to the removal of special conditions #7 and #8.

Based on the information contained in this report, the undersigned officer respectfully
recommends that special conditions #7 and #8 be removed from Mr. Harris’ release order
(ECF No. 18).

Should the Court have any further questions, please contact the undersigned officer.

                                           Sincerely,

                                           s/Erik Carlson                    05/09/2019
                                           Erik Carlson                        Date
                                           U.S. Probation Officer

Approved By:

s/Jose Vargas            05/09/2019
Jose Vargas                  Date
Supervisory U.S. Probation Officer
RE: HARRIS, Derrick Emmit
May 9, 2019
Page 3


 [X ]   Court orders the removal of special conditions #7 and #8
 [ ]    Court denies the modification request
 [ ]    Other




                                                               Signature of Judicial Officer

                                                                              5/10/2019
                                                               Date
